Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 20180259966 A1) in view of Aso (JP 2011068308 A) and Kaizu (JP 2008234044 A).

REGARDING CLAIM 1, Long discloses, a server (Long: [0062]); and an onboard device configured to transmit and receive information to and from the server (Long: [FIG.7] an onboard device (202) configured to transmit and receive information to and from the server (701, 702, 703) can be observed.), wherein the onboard device includes an imaging unit configured to capture an image around a vehicle (Long: [0015]) and a first transmission unit configured to transmit position information (Long: [0029]) and captured image data to the server (Long: [0020], [FIG. 1] two-way communication between elements 150 and 134, including 152.), and a second transmission unit configured to transmit the removal state information (Long: [0021], [FIG. 1] two-way communication between elements 150 and 134, including 152.).
Long does not explicitly disclose, wherein the server includes circuitry configured to generate removal state information including a predicted time which is required to remove a road obstacle based on the captured image data and wherein the removal state information which is transmitted from the server is output in another onboard device.
However, in the same field of endeavor, Aso discloses: the server includes a removal state information generating unit configured to generate removal state information including a predicted time which is required to remove the road obstacle based on the captured image data
(Aso: [0014]);
“Further, the position determination means determines the distance between the congestion start position and the preceding vehicle of the host vehicle as the position, and the preceding vehicle behavior prediction means determines the difference between the congestion start position determined by the position determination means and the preceding vehicle of the own vehicle. It is preferable to predict the behavior of the preceding vehicle based on the distance” (Aso: [0017]);
“Also, the position determination step determines the distance between the congestion start position and the preceding vehicle of the own vehicle as a position, and the preceding vehicle behavior prediction step determines the difference between the congestion start position determined in the position determination step and the preceding vehicle of the own vehicle. It is preferable to predict the behavior of the preceding vehicle based on the distance” (Aso: [0024]);
“It is a figure which shows the structure of the vehicle travel control apparatus which concerns on embodiment... It is a graph which shows the relationship between the time and speed of the vehicle in traffic jam” (Aso: [0026]);
“According to this embodiment, the traffic jam head distance measuring device 16 determines the position of the preceding vehicle 200P of the host vehicle 100 from the traffic jam head JH position, and the vehicle control ECU 18 determines the traffic jam determined by (Aso: [0049]); [see ¶0028 for image data]
ALSO SEE ¶'s[0034-50] The discussion in para. 0034-0050 discloses measuring a range, distance, and time/cycle (expression (2), ¶0044, FIG. 8) for vehicle 200 (jam tail) to progress to position 501 (jam head)(FIG. 3, 6, 8), which is the end of the current traffic jam (i.e., the removal state information of the road obstacle).
•	the removal state information which is transmitted from the server is output in another onboard device.
 “It is a figure which shows the structure of the vehicle travel control apparatus which concerns on embodiment. It is a flowchart which shows the flow of the whole process of the vehicle travel control apparatus which concerns on embodiment. It is a side view which shows the condition of the traffic congestion to which the vehicle travel control apparatus of embodiment is applied, and the process performed for every position of the said traffic congestion. It is a figure which shows the example of the display screen which shows the congestion state ahead of the own vehicle. It is a flowchart which shows the detail of the control in traffic jam of FIG. It is a side view which shows the state which calculates the position of a preceding vehicle and a traffic jam head. It is a graph which shows the fluctuation | variation of the speed with respect to the distance from a traffic jam head. It is a graph which shows the fluctuation | variation of the speed with respect to the time of a preceding vehicle. It is a graph which shows the relationship between the time and speed of the vehicle in traffic jam (referencing figures 3 and 6)” (Aso: [0026]);
(Aso: [0029]);
(Aso: [FIG. 4(JH)]) wherein the removal state information which is transmitted from the server is output in another onboard device can be observed…
…for the benefit of minimizing acceleration/deceleration while minimize excessive wear on parts, promoting fuel efficiency, and increasing ride comfort.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for navigation to enhance safety under one of more fault conditions disclosed by Long to include removal state information taught by Aso. One of ordinary skill in the art would have been motivated to make this modification in order to minimize acceleration/deceleration to minimize excessive wear on parts, promoting fuel efficiency, and increasing ride comfort.
Aso does not explicitly recite "generate removal state information including a predicted time which is required to remove the road obstacle based on the captured image data". However, Aso does teach measuring a range, distance, and time/cycle (expression (2), ¶0044,  FIG. 8) for vehicle 200 (jam tail) to progress to position 501 ((jam head)(FIG. 3, 6, 8)), which is the end of the current traffic jam (i.e., the removal state information of the road obstacle). Which implies or suggests, "generate removal state information including a predicted time which is required to remove the road obstacle based on the captured image data".
wherein the road obstacle includes at least one object that is not operable and is incapable of moving on its own.
However, in the same field of endeavor, Kaizu discloses:
[0051] Here, the obstacle 510 may be, for example, a fallen object on a road, an accident car, a broken car, a construction work, a lane restriction, or the like;
[FIG. 5] a large rock can be observed; 
[0062] Generate material information. The obstacle information is, for example, the position, type, and size of the obstacle 510, information that calls attention to the obstacle, information on the expiration date of the obstacle information, and the like…
… for the benefit of determining whether or not the specific behavior of a vehicle is a behavior of encountering an obstacle on a route, determining that the behavior is when the obstacle is encountered, generating obstacle information related to the obstacle, and determine the position, type, and size of the obstacle, and information that calls attention to the obstacle, generating an expiration date (removal time) of the obstacle, and improving expiration times based on historical data.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for navigation to enhance safety under one of more fault conditions disclosed by a modified Long to include identifying an obstacle information taught by Kaizu. One of ordinary skill in the art would have been motivated to make this modification in order to determine whether or not the specific behavior is a behavior when the vehicle encounters an obstacle on a route, determines that the behavior is when the obstacle is encountered, generating obstacle information related to the obstacle, and determine the 

REGARDING CLAIM 2, Long in view of Aso and Kaizu remain as applied above to claim 1, and further, Aso also discloses, the removal state information includes a position of a road obstacle (Aso: [FIG. 3, 4, 6] fig. 3 (JT, 501), fig. 4(JH and dotted line), fig. 6(200p, 501)).

REGARDING CLAIM 3, Long in view of Aso and Kaizu remain as applied above to claim 1, and further, Aso also discloses, the removal state information generating unit is configured to update the predicted time based on a variation with time of the captured image data (Aso: [0016], [0028]).

REGARDING CLAIM 4, Long in view of Aso and Kaizu remain as applied above to claim 1, and further, Aso also discloses, the onboard device further includes a navigation unit configured to perform guidance for a route based on the removal state information (Aso: [0030]).

REGARDING CLAIM 5, Long in view of Aso and Kaizu, limitations and motivations addressed, see claim 1 above (supra).

REGARDING CLAIM 6, Long in view of Aso and Kaizu remains as applied above to claim 5, limitations and motivations addressed, see claim 3 above (supra).

REGARDING CLAIM 7, Long in view of Aso and Kaizu, limitations and motivations addressed, see claim 1 above (supra).

REGARDING CLAIM 8, Long in view of Aso and Kaizu, limitations and motivations addressed, see claim 1 above (supra).

REGARDING CLAIM 9, Long in view of Aso and Kaizu remain as applied above to claim 7, and further, limitations and motivations addressed, see claim 7 above (supra).

REGARDING CLAIM 10, Long in view of Aso and Kaizu remain as applied above to claim 8, and further, limitations and motivations addressed, se claim 8 above (supra).

REGARDING CLAIM 11, Long in view of Aso and Kaizu, limitations and motivations addressed, see claim 7 above (supra).

REGARDING CLAIM 12, Long in view of Aso and Kaizu, limitations and motivations addressed, see claim 8 above (supra).

REGARDING CLAIM 13, Long in view of Aso and Kaizu, limitations and motivations addressed, see claim 1 above (supra).

REGARDING CLAIM 14, Long in view of Aso and Kaizu remain as applied above to claim 1, and further, Kaizu also discloses, the road obstacle is at least one of a damaged vehicle, fallen rocks, a fallen tree, snow accumulation, or a large dead animal (Kaizu: [0051] Here, the obstacle 510 may be, for example, a fallen object on a road, an accident car, a broken car, a construction work, a lane restriction, or the like; [FIG. 5] a large rock can be observed; [0062] Generate material information. The obstacle information is, for example, the position, type, and size of the obstacle 510, information that calls attention to the obstacle, information on the expiration date of the obstacle information, and the like.).

Response to Arguments
Applicant’s arguments, see page 7, filed 01-31-2022, with respect to the interpretations of record under 35 USC §112(f) have been fully considered and are persuasive.  The interpretations of record under 35 USC §112(f) has been withdrawn.

Applicant’s arguments with respect to the rejection of claim(s) 1 (and those parallel in scope) under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the prior art combination reference applied in the prior rejection of record for matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663